LatimeR, Judge
(concurring in the result) :
I concur in the result.
With respect to the second issue, I agree generally with my associates. However, as to the first granted assignment, I have some difficulty in ascertaining the Court’s basis for holding that the issue of innocent possession was not raised. In their opinion, my colleagues state that even if the testimony of accused is believed, the instruction is not required by the evidence. The difficulty with this position is that it fails to take into account the accused's positive assertions he voluntarily became involved with his associates solely to .secure evidence to turn over to Federal authorities. I merely suggest that if that statement is believed, an issue is raised, for we have held that the testimony of an accused alone may raise an issue unless it is inherently improbable or unworthy of belief. United States v Wallace, 2 USCMA 595, 10 CMR 93; United States v Apple, 2 USCMA 592, 10 CMR 90. My reason for holding the questioned instruction was not required is that I find accused’s claim, that his sole purpose in possessing marihuana was to assist authorities, falls within that exception. United States v Sturmowski, 10 USCMA 86, 27 CMR 160; United States v Mardis, 6 USCMA 624, 20 CMR 340; United States v Brown, 6 USCMA 237, 19 CMR 363.